Evans, J.
The only eye-witnesses to the killing of the horse were the servants of the railroad company. Their testimony was consistent, an'd demonstrated that by the exercise of ordinary care the killing of the horse could not have been averted. There was no evidence that their testimony was untrue. The presumption against the railroad company, arising from proof of the killing, was successfully overcome. The court erred in refusing to
grant a new trial. Judgment reversed.

All the Justices concur.